UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 6)* American Locker Group Incorporated (Name of Issuer) Common Stock, $1.00 par value (Title of Class of Securities) (CUSIP Number) Paul B. Luber 155 East Main Street Lomira, Wisconsin 53048 (920) 269-8500 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 14, (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 240.13d-1(e), Rule 240.13d-1(f) or Rule 240.13d-1(g), check the following box [ ]. NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SC 13D/A CUSIP No. 1 NAME OF REPORTING PERSON Paul B. Luber 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [ ] 3 SEC USE ONLY 4 SOURCE OF FUNDS Not applicable 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America Number of Shares Beneficially Owned by Each Reporting Person With 7 SOLE VOTING POWER 119,684 (See Item 5) 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 119,684 (See Item 5) 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 119,684 (See Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [ ] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.70% (See Item 5) 14 TYPE OF REPORTING PERSON IN 2 EXPLANATORY NOTE: This Schedule 13D/A is the fifth amendment to the original Schedule 13D, which was filed with the Securities and Exchange Commission (“SEC”) on January 30, 2008 and amended by Amendment No. 1, filed with the SEC on December 15, 2008, Amendmen t No. 2 filed with the SEC on September 18, 2012, Amendment No. 3 filed with the SEC on September 5, 2013 Amendment No. 4 filed with the SEC on November 11, 2013 and Amendment No. 5, filed with the SEC on October 9, 2014 (“Amendment No. 5”) . This Schedule 13D/A is being filed by Mr. Luber to report his disposition of shares of common sto ck, $1.00 par value (“Common Stock”), of American Locker Group Incorporated, a Delaware corporation (the “Company”). All items or responses not described herein remain as previously reported in the Schedule 13D. Item 4. Purpose of Transaction The information previously reported in response to Item 4 of Schedule 13D is hereby amended and supplemented by adding the following: On November 14, 2014, Mr. Luber sold 147,058 shares of Common Stock in open market transactions in accordance with Rule 144 promulgated under the Securities Act of 1933, as amended. Item 5. Interest in Securities of the Issuer Item 5 of Schedule 13D is amended in its entirety as follows: (a) Mr. Luber currently beneficially owns 119,684 shares of Common Stock, which is composed of the following: (i) 20,179 shares of Common Stock, (ii) 50,505 shares of Common Stock he has the right to acquire upon conversion of his Series C Preferred Stock, (iii) 25,000 shares of Common Stock he has the right to acquire upon conversion of his Series D Preferred Stock, and (iv) 24,000 shares of Common Stock held by the Company as treasury shares (“Treasury Shares”) he has the right to acquire in connection with the conversion of his Series D Preferred Stock. Consequently, Mr. Luber may be deemed to beneficially own 6.70% of the outstanding shares of Common Stock outstanding. All calculations are made in accordance with Rule 13d-3(d) of the Securities Exchange Act of 1934, as amended, and based on 1,687,319 shares of Common Stock outstanding (as reported by the Company in its Quarterly Report on Form 10-Q for the quarter ended June 30 2014, filed with the SEC on August 25, 2014) plus a total of 99,505 shares of Common Stock issuable upon conversion of the Series C Preferred Stock and Series D Preferred Stock owned by Mr. Luber and upon his purchase of the Treasury Shares. (b)Mr. Luber has the sole power to vote and the sole power to dispose of all of the issued shares of Common Stock that he may be deemed to beneficially own. (c)Except as reported in Item 4 above, Mr. Luber has not engaged in any other transaction to sell or purchase shares of Common Stock since the date of the most recently filed Schedule 13D/A. 3 SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: November 20, 2014 /s/ Paul B. Luber Paul B. Luber 4
